DETAILED ACTION
This office action is in response to application filed on 9/10/2020.
Claims 1 – 10 are pending.
Priority is claimed to French application FR19 10049 (filed on 9/12/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 7 claims a “computer program including instructions”, a software is not a statutory category and is therefore rejected under 35 USC 101. Applicants are advised to amend this claim into “computer program stored on non-transitory computer readable storage medium” or similar to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilau et al (US 20050240932, prior art part of IDS dated 9/10/2019, hereinafter Bilau), in view of Bird et al (US 20140181828, hereinafter Bird), and further in view of Fahrig (US 20110126203).

As per claim 1, Bilau discloses: A method for accessing shared resources of a computer platform, including: 
at least one multicore processor including at least two cores; a set of application partitions executable on the processor; a set of resources shared between said application partitions; (Bilau figure 1.)
wherein the set of application partitions includes first partitions generating requests to access at least one shared resource of the set of shared resources, transmitting digital data to be written in said shared resources or querying said shared resource; (Bilau figure 1, consumer partition 104, [0023]: “The consumer partitions are responsible for executing applications and processing work, some of which requires access to I/O resources. The access is not performed directly by the consumer partitions, but via another entity, as described herein. Thus, the consumer partitions employ virtual I/O processing. Although four consumer partitions are shown, in other embodiments, more or less consumer partitions may be included”.)
wherein said method further comprises the following steps: the set of application partitions including at least one second partition, called partition for access to the shared resources, said access requests emitted by the first partitions during their execution on the processor are sent to the partition for access to the shared resources; the partition for access to the shared resources, when it is executed on the processor, carries out the access to the shared resources in order to implement the access requests to the shared resources; (Bilau figure 1, I/O partition 106, [0024]: “Server 102 also includes, in accordance with an aspect of the present invention, one or more I/O partitions 106 used to facilitate access to I/O resources. It is the I/O partitions that provide the consumer partitions with access to the I/O resources, thus, relieving the consumer partitions of various tasks associated with I/O processing”.)
Bilau did not explicitly disclose:
the use of the cores by the application partitions being organized beforehand according to a sequential list of allocations, the allocations indicating, in correspondence with the cores, predetermined partitions and times, said method comprising the steps in which: each core is selectively used, during a predetermined time indicated in an allocation of the list, for the execution of an application partition indicated in correspondence with the 
in order to execute the partition for access to the shared resources, multiple cores are reserved synchronously over predetermined times via respective allocations in the sequential list of allocations, the following conditions having to be respected during each of the predetermined times allocated to said partition: the separate accesses to shared resources done by the partition for access to the shared resources of the set are done by separate reserved cores; and for each shared resource of the set, all of the accesses to the shared resource done by the partition for access to the shared resources are executed, during said predetermined time, by a single core among the reserved cores.
However, Bird teaches:
the use of the cores by the application partitions being organized beforehand according to a sequential list of allocations, the allocations indicating, in correspondence with the cores, predetermined partitions and times, said method comprising the steps in which: each core is selectively used, during a predetermined time indicated in an allocation of the list, for the execution of an application partition indicated in correspondence with the core in the allocation, and a switching is triggered of the selective use of the core, at the end of said predetermined time, toward the execution of the partition indicated in correspondence with said core in the following allocation of the sequential list of (Bird [0025]: “implement some form of cooperative task scheduling or time slicing in the software. Under this type of model, jobs are given a short duration of time on the processors and then required to return to a run queue where the software prioritize when the task is dispatched next relative to other jobs waiting to run on the system”; figure 6 and [0123]: “A processing queue is generated for each of the processing units at step 640. A portion of each user processing request is assigned to one or more of the processing queues at step 650. The assignment may be based on a priorities and/or service classes as described herein. The portion of each user processing request is serviced by the one or more protected processes at step 660”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bird into that of Bilau in order to have the use of the cores by the application partitions being organized beforehand according to a sequential list of allocations, the allocations indicating, in correspondence with the cores, predetermined partitions and times, said method comprising the steps in which: each core is selectively used, during a predetermined time indicated in an allocation of the list, for the execution of an application partition indicated in correspondence with the core in the allocation, and a switching is triggered of the selective use of the core, at the end of said predetermined time, toward the execution of the partition indicated in correspondence with said core in the following allocation of the sequential list of allocations during the predetermined time indicated in correspondence with said core in said following allocation. Bird has shown that the claimed limitation is 
Fahrig teaches:
in order to execute the partition for access to the shared resources, multiple cores are reserved synchronously over predetermined times via respective allocations in the sequential list of allocations, the following conditions having to be respected during each of the predetermined times allocated to said partition: the separate accesses to shared resources done by the partition for access to the shared resources of the set are done by separate reserved cores; and for each shared resource of the set, all of the accesses to the shared resource done by the partition for access to the shared resources are executed, during said predetermined time, by a single core among the reserved cores. (Fahrig [0005]: “implement a scheme that detects logical processors that are designated for input/output (I/O) processing and uses this information to more efficiently schedule ready virtual processors onto the available logical processors. In embodiments, this scheme is implemented by the scheduler to exclude logical processors under certain conditions. For instance, upon the scheduler identifying that a particular logical processor is designated as being dedicated for executing I/O operations issued from a root partition and, upon the scheduler identifying that certain conditions have occurred, the scheduler opportunistically excludes one or more virtual processors from being scheduled to the dedicated logical processor”.)


As per claim 2, the combination Bilau, Bird and Fahrig further teach:
The method for access to shared resources of a computer platform according to claim 1, wherein the partition for access to the shared resources transmits the responses provided by the shared resources to the requests, to the first partitions. (Bilau figure 1, I/O partition 106, [0024]: “Server 102 also includes, in accordance with an aspect of the present invention, one or more I/O partitions 106 used to facilitate access to I/O resources. It is the I/O partitions that provide the consumer partitions with access to the I/O resources, thus, relieving the consumer partitions of various tasks associated with I/O processing”.)

As per claim 3, the combination Bilau, Bird and Fahrig further teach:
The method for access to shared resources of a computer platform according to claim 1, wherein the shared resources of the set of shared resources are input and/or or output peripherals of the computer platform. (Fahrig figure 2, I/O components 120.)

As per claim 4, the combination Bilau, Bird and Fahrig further teach:
The method for access to shared resources of a computer platform according to claim 1, wherein the platform is an avionic platform. (Examiner notes that avionic is intended usage of the platform, and is not given patentable weight.)

As per claim 5, the combination Bilau, Bird and Fahrig further teach:
The method for access to shared resources of a computer platform according to claim 1, wherein predefined for each first partition relative to each shared resource is a respective frequency, and the partition for access to the shared resources, during each of its predetermined execution times, accesses said shared resource at said frequency in order to collect data provided by said shared resource in response to an access request emitted by said first partition and implemented by the partition for access to the shared resources. (Bird [0084])


The method for access to shared resources of a computer platform according to claim 1, wherein said access requests emitted by the first partitions during their execution on the processor are sent to the partition for access to the shared resources by depositing them in a working memory in which the partition for access to the shared resources reads them and according to which the responses to said requests are deposited in said memory by the partition for access to the shared resources, and according to which the accesses to a first, respectively second, shared resource being executed during a predetermined time by a first, respectively second, of the reserved cores, the reading in the working memory of the access requests to the first, second, resource or the depositing in the working memory of the responses to said requests having to be done by said first, respectively reserved core during said predetermined time; and according to which based on at least the activity of the second of the reserved cores, the allocation to said second core is triggered, during said predetermined time, by at least part of the reading in the working memory of the requests to access the first resource or by the depositing in the working memory of the responses to said requests. (Bilau [0029] – [0037]: application issues I/O requests which is serviced by hypervisors resulting in a response received and forwarded back to the application.)

As per claim 7, the combination Bilau, Bird and Fahrig further teach:
A computer program including software instructions which, when executed by a computer, carry out a method according to claim 1. (Bilau [0079])


As per claim 9, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 10, it is the system variant of claim 3 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chakraborty et al (US 20120054740) teaches commonly known features in the field of having a parent partition to perform I/O services for other guests.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196